      Case 2:15-cv-06082-HB Document 155 Filed 12/01/20 Page 1 of 53



               IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

FRANK NOONAN, et al.                  :             CIVIL ACTION
                                      :
      v.                              :
                                      :
KATHLEEN KANE, et al.                 :             NO. 15-6082

                               MEMORANDUM

Bartle, J.                                             December 1, 2020

           Plaintiffs Frank Noonan, Randy Feathers, Richard A.

Sheetz, Jr., E. Marc Costanzo, and Frank Fina bring this action

under 42 U.S.C. § 1983 against Kathleen Kane, the former Attorney

General of Pennsylvania, and Michael Miletto, a Special Agent with

the Office of the Attorney General (“OAG”), in their individual

capacities1 for retaliation and conspiracy to retaliate against

them in violation of their rights under the First Amendment to the

United States Constitution.2    Before the Court is the motion of

defendants for summary judgment on all remaining claims in this

action.


1.        Plaintiffs also sue defendants in their official
capacity. State government officials may not be held liable in
their official capacity for damages that result from violations of
the federal law. See Hafer v. Melo, 502 U.S. 21 (1991).
2.        Fina and Costanzo also brought First Amendment
retaliation and conspiracy claims against Christopher Brennan, a
reporter for the Philadelphia Daily News, as well as state law
claims for defamation and false light against Brennan, the
Philadelphia Media Network, LLC, and Philadelphia Media Network
(Digital) LLC, which together own the Philadelphia Daily News
(collectively, the “Media Defendants”). The Media Defendants have
been dismissed from this action by agreement of the parties.
      Case 2:15-cv-06082-HB Document 155 Filed 12/01/20 Page 2 of 53



                                    I

          The Court dismissed all of plaintiffs’ First Amendment

retaliation and conspiracy claims for failure to state a claim on

which relief could be granted under Rule 12(b)(6) of the Federal

Rules of Civil Procedure.    See Noonan v. Kane, 195 F. Supp. 3d 737

(E.D. Pa. 2016).   We determined that the retaliatory speech alleged

in the First Amended Complaint was insufficient to deter a person

of ordinary firmness from exercising his First Amendment rights in

the absence of an accompanying “threat, coercion, or intimidation,

intimating that punishment, sanction, or adverse regulatory action

will follow.”   See Mirabella v. Villard, 853 F.3d 641, 651 (3d

Cir. 2017); see also Noonan v. Kane, 698 F. App’x 49, 53 (3d

Cir. 2017) (quoting Suarez Corp. Indus. v. McGraw, 202 F.3d 676,

687 (4th Cir. 2000).    The Court declined to exercise supplemental

jurisdiction over plaintiffs’ state law claims under 28 U.S.C.

§ 1367.

          Our Court of Appeals reversed.      Noonan, 698 F. App’x 49.

The Court identified three instances pleaded by plaintiffs “in

which Defendants (or associates at their direction) threatened

them” and held that plaintiffs “have alleged a colorable claim of

retaliation in violation of their First Amendment rights.”        It

described the three threats as follows:

          Fina alleges that his colleague was told by
          Kane’s deputy that ‘if Fina did not stop


                                   -2-
      Case 2:15-cv-06082-HB Document 155 Filed 12/01/20 Page 3 of 53



             criticizing Kane, [she] would release the
             private e-mails of the former [OAG] staff.’

                        *     *      *

             Fina alleges that Kane’s staff threatened that
             ‘a lot of [Fina’s] people are going to be hurt
             if ‘Fina does not back off.’

                        *     *      *

             Plaintiffs allege that Miletto physically
             threatened and intimidated them at the
             courthouse where they were about to testify
             against him regarding the grand jury leak,
             which lead to the court issuing a protective
             order against him.

The Court noted:

             No doubt facts found in discovery will make or
             break Plaintiffs’ case. But at the motion-to-
             dismiss stage they have alleged a colorable
             claim of retaliation in violation of their
             First Amendment rights. Whether that
             retaliation would deter a person of ordinary
             firmness from exercising those rights is a
             question to be decided by the factfinder and
             not discarded so early.

Noonan, 698 F. App’x at 54.    The Court of Appeals remanded with

instruction to this Court to consider the issue of qualified

immunity.3    Thereafter, upon the motion of defendants to dismiss,

this Court determined that Kane was entitled to qualified immunity

on Counts I, IV, and V.     See Noonan v. Kane, 305 F. Supp. 3d 587

(E.D. Pa. 2018).    Defendants now move for summary judgment on the


3.        This Court had not reached defendants’ argument in
their motion to dismiss that they are entitled to qualified
immunity.


                                   -3-
      Case 2:15-cv-06082-HB Document 155 Filed 12/01/20 Page 4 of 53



remaining counts of the First Amended Complaint.       Kane seeks

summary judgment as to Counts II and VI.       Kane and Miletto seek

summary judgment as to Count III.

                                    II

             Under Rule 56 of the Federal Rules of Civil Procedure,

summary judgment is appropriate “if the movant shows that there

is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.”         Fed. R. Civ. P.

56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986).   A factual dispute is genuine if the evidence is such

that a reasonable factfinder could return a verdict for the

non-moving party.     Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 247–48 (1986).     A factual dispute is material if it might

affect the outcome of the suit under governing law.          Id. at 248.

             We view the facts and draw all inferences in favor of

the non-moving party.       See In re Flat Glass Antitrust Litig.,

385 F.3d 350, 357 (3d Cir. 2004).         “The mere existence of a

scintilla of evidence in support of the [non-moving party]’s

position will be insufficient; there must be evidence on which the

jury could reasonably find for [the non-moving party].”        See

Anderson, 477 U.S. at 252.      “The plaintiff must present affirmative

evidence in order to defeat a properly supported motion for summary

judgment.”    Id. at 257.



                                    -4-
      Case 2:15-cv-06082-HB Document 155 Filed 12/01/20 Page 5 of 53



          When briefing a motion for summary judgment and

response, the parties must support each factual assertion or

dispute with either a citation to the record or by showing that the

materials cited do not establish the absence or the presence of a

disputed fact.   Fed. R. Civ. P. 56(c)(1).     The Court is only

required to consider materials cited by the parties in the summary

judgment record.   Fed. R. Civ. P. 56(c)(3).     “If a party fails to

properly support an assertion of fact or fails to properly address

another party’s assertion of fact as required by Rule 56(c), the

court may . . . consider the fact undisputed for the purposes of

the motion.”   Fed. R. Civ. P. 56(e)(2).

          The Court may consider materials in the summary judgment

record not cited by the parties.     Fed. R. Civ. P. 56(c)(3).

However, this does not render judges “pigs, hunting for truffles

buried in briefs.”   United States v. Hoffecker, 530 F.3d 137, 162

(3d Cir. 2008) (internal quotations omitted).       A “skeletal

argument” not more than an assertion does not operate to preserve a

claim on summary judgment.    Id.

                                    III

          The following facts are undisputed or viewed in the

light most favorable to the plaintiffs, the non-moving party.          The

Court notes at the outset that plaintiffs nearly doubled the

45-page limit permitted by the Court for each of the opposition



                                    -5-
      Case 2:15-cv-06082-HB Document 155 Filed 12/01/20 Page 6 of 53



briefs.   Plaintiffs also regularly disregard the direction of the

Court’s scheduling orders that “every factual assertion set forth

in any brief shall be supported by a citation to the record where

that fact may be found.”    Further, plaintiffs repeatedly rely on

their extensive statements of fact without specifying exactly what

facts in their statements support their often conclusory legal

arguments.    The lengthy briefs of the plaintiffs are long on

advocacy and often short on citations to specific evidence in this

long and involved record.    We repeat what our Court of Appeals

aptly stated in Hoffecker that judges are not like “pigs, hunting

for truffles buried in briefs.”     530 F.3d at 162.

             The events at issue in this action stem from a series of

acrimonious public disputes involving plaintiffs and defendant

Kathleen Kane after she announced her candidacy for Pennsylvania

Attorney General in 2011.    Plaintiffs were several law enforcement

officers and prosecutors who were either employed by or working

with the OAG at that time on the investigation and prosecution of

Pennsylvania State University football coach Jerry Sandusky.           The

investigation began in 2009 under Pennsylvania Attorney General

Thomas Corbett and resulted in Sandusky’s conviction in June 2012

on numerous counts of sexually abusing minors.

             Frank Noonan, who had the Sandusky investigation under

his supervision, was the OAG’s Chief Supervisory Criminal



                                   -6-
      Case 2:15-cv-06082-HB Document 155 Filed 12/01/20 Page 7 of 53



Investigator.   Corbett appointed Noonan Commissioner of the

Pennsylvania State Police after he was elected Governor of the

Commonwealth in November 2010.4    The investigation remained under

Noonan’s purview as police commissioner.

            Frank Fina was the Chief Deputy Attorney General who

spearheaded the Sandusky prosecution.      Richard Sheetz was the

Executive Deputy Attorney General of the OAG’s Criminal Law

Division.   He supervised several Chief Deputy Attorneys General,

including Fina.   Sheetz monitored the Sandusky investigation in

this role but was not involved in its day-to-day activities.

            Randy Feathers was Regional Director of the Bureau of

Narcotics Investigation and Drug Control in the OAG’s State College

office.   He led the Sandusky investigation.     E. Marc Costanzo was a

Senior Deputy Attorney General in the Criminal Prosecutions section

of the OAG’s Criminal Law Division.      Though not involved in the

Sandusky prosecution or investigation, he took on the role of

communicating with the press about the Sandusky case at the request

of Fina and Sheetz.

            During Kane’s campaign for Attorney General she publicly

criticized the length of the Sandusky investigation.        The briefs do



4.        Corbett resigned as Pennsylvania Attorney General
before he was inaugurated Governor of Pennsylvania in January
2011. The Sandusky investigation continued under acting
Attorney General William Ryan for several months until Linda
Kelly took over as Attorney General to complete Corbett’s term.


                                   -7-
      Case 2:15-cv-06082-HB Document 155 Filed 12/01/20 Page 8 of 53



not discuss in any detail which if any of the plaintiffs she

specifically criticized.    Kane questioned whether Sandusky’s

prosecution was delayed for political reasons related to Attorney

General Corbett’s bid for Governor in 2010 and promised to

investigate the delay if elected Attorney General.       Kane won the

election and was sworn into office on January 15, 2013.         True to

her word, she brought an experienced Philadelphia prosecutor,

Geoffrey Moulton, Jr., into the OAG to review the Sandusky case.

             Feathers retired from the OAG in 2012, a few months

before Kane’s inauguration.     He made a national press appearance

shortly thereafter during which he defended the Sandusky

investigation and criticized Kane for politicizing it during her

campaign.    Governor Corbett appointed Feathers to the

Pennsylvania Board of Probation and Parole in 2012 after he left

the OAG.

            Sheetz and Costanzo resigned a couple weeks before

Kane’s inauguration.   Sheetz was unemployed for some time after

leaving the OAG but then started working part-time as an executive

assistant for the Lancaster County District Attorney.        Costanzo

started as a prosecutor with the Philadelphia District Attorney’s

Office.    Fina continued at the OAG for a few days to assist with

Kane’s transition.   He resigned on January 18, 2013 to join the

Philadelphia District Attorney’s Office.



                                   -8-
      Case 2:15-cv-06082-HB Document 155 Filed 12/01/20 Page 9 of 53



          On January 17, 2013, the day before he left office, Fina

presented some of the OAG’s active investigations to Kane’s

incoming team.   During the presentation, Fina openly expressed that

Kane had a conflict of interest with one of those investigations.

          A lobbyist named Tyrone Ali was cooperating with the OAG

to investigate several Pennsylvania legislators.       Ali had recorded

legislators accepting illegal donations and bribes.       The name of

Joshua Morrow, a political consultant, came up during the Ali

investigation.   Investigators suspected Morrow of accepting straw

donations for Dan McCaffery, a candidate for Philadelphia District

Attorney in 2009.5    Kane had hired Morrow as a political consultant

on her campaign for Attorney General and continued to work with him

after the election.    McCaffery was the master of ceremonies at

Kane’s inauguration.    Kane was discussing with McCaffery the

possibility of joining the OAG.

          Fina was a supervising prosecutor on the Ali

investigation.   He felt strongly that Kane’s relationships with

Morrow and McCaffery were conflicts of interest with the

investigation.   Fina had attempted, albeit without success, to hand

over the investigation after Kane was elected to the Federal Bureau

of Investigation and the United States Attorneys Office.




5.        Morrow and McCaffery cooperated with investigators to
return and identify the source of the donations.


                                   -9-
     Case 2:15-cv-06082-HB Document 155 Filed 12/01/20 Page 10 of 53



          Kane directed OAG Special Counsel Bruce Beemer to

conduct a review of the Ali investigation.      In doing so, Beemer

sought the assistance of Linda Dale Hoffa, Kane’s new Senior

Executive Deputy Attorney General.       Beemer and Hoffa recommended

that Kane transfer the Ali investigation to another office for

prosecution, but she did not initially act on their recommendation.

In the months that followed, the OAG received repeated inquiries

about the investigation from the press.       According to Hoffa, Kane

believed Fina was leaking information.       There was concern that

Ali’s identity would become public.

          Kane learned in March 2014 that a news article about the

Ali investigation was imminent.    On March 14, 2014, the OAG issued

a pre-emptive public statement characterizing the Ali investigation

as not prosecutable and tainted by the racial targeting of black

legislators.   Beemer disagreed with both characterizations.6

          The Philadelphia Inquirer published an article about the

Ali investigation on March 16, 2014.       The March 16 article

identified Ali and described a sting operation.      It also detailed

Kane’s relationships with Morrow and McCaffery – the conflicts of

interest Fina presented to Kane’s staff before leaving the OAG.         On




6.        Several legislators implicated in the Ali
investigation were ultimately prosecuted by the Philadelphia
District Attorney’s Office. Each of the legislators prosecuted
was convicted or pleaded guilty.


                                  -10-
        Case 2:15-cv-06082-HB Document 155 Filed 12/01/20 Page 11 of 53



the day the article was published Kane agreed in an e-mail exchange

with OAG staff and an outside media consultant that the OAG should

contact the editors of The Philadelphia Inquirer and complain about

the article in order to ensure a balanced editorial.          She wrote, “I

will not allow them to discredit me or our office. . . . This is

war.”    It appears that “them” included Fina.       The media consultant

advised her to “make war with Fina, NOT . . . the Inquirer.”              Kane

held a press conference the next day during which she characterized

the Ali investigation again as not prosecutable, racially

motivated, and sloppy.      In response, Fina penned an editorial which

appeared in The Philadelphia Inquirer.        He challenged Kane to a

televised debate during which reports could question each of them

about the Ali investigation.

             On March 19, 2014, during Kane’s battle with Fina in the

press, Special Agent Miletto contacted David Peifer about “the next

case that was going to hit the paper for non-prosecution.”           Peifer

was a Special Agent that Miletto knew to be a member of Kane’s

inner circle.     Miletto sought to have information relayed to Kane

about a 2009 investigation into the finances of J. Whyatt

Mondesire, the former President of the Philadelphia Chapter of the

NAACP.    Miletto believed that Fina and Costanzo improperly shut

down the investigation in 2009.




                                     -11-
     Case 2:15-cv-06082-HB Document 155 Filed 12/01/20 Page 12 of 53



             In 2009, the OAG conducted a grand jury investigation

into a state funded job training program called Creative Urban

Education Systems (“CUES”).    Deputy Attorney General William Davis

was assigned to the CUES investigation.     Davis learned that

Mondesire, who was not originally the focus of the CUES

investigation, may have been involved in siphoning CUES grant

money.   Mondesire was the chairman of the CUES Board.      Davis asked

Costanzo for guidance in 2009 on whether he could investigate

Mondesire.    Costanzo advised Davis to run a request up the chain of

command in light of Mondesire’s public stature.7      On June 19, 2009,

Davis sent a memo to Fina who supervised the CUES investigation.

In the memo, Davis summarized for Fina various money transfers

between CUES and another entity headed by Mondesire.       Davis

requested approval to interview and subpoena Mondesire to testify

before the CUES grand jury.

             Special Agent Miletto worked with Davis on the CUES

investigation and would have taken the lead on the investigation

into Mondesire.    However, Davis’s requests to interview and

subpoena Mondesire were never approved.     Miletto became upset when

he could not move forward.    He complained to Davis, accused Fina

of not doing his job, and confronted Costanzo.        Fina and Costanzo




7.        Costanzo testified that he was not involved with the
CUES investigation until Davis approached him about Mondesire.


                                  -12-
       Case 2:15-cv-06082-HB Document 155 Filed 12/01/20 Page 13 of 53



subsequently had Miletto transferred out of the Criminal

Prosecutions section of the OAG.      According to them, Miletto was

difficult to work with and did not take direction well.

            On March 21, 2014, Peifer met with Miletto at Kane’s

direction to record his account of the CUES-Mondesire

investigation.    Miletto also gave Peifer a memo that Davis had

written to Fina and Costanzo about the investigation.         Peifer gave

a copy of the statement and memo to Kane.        On May 4, 2014, Kane

arranged with Morrow for documents related to the CUES-Mondesire

investigation to be handed over to Philadelphia Daily News reporter

Christopher Brennan.     Morrow and Kane exchanged texts the following

day:

            Morrow: What is the saying about revenge?
            Kane: Best served cold . . . Are we eating out
            soon?
            Morrow: Yes . . . I hope you enjoy the read in
            a few days. . . .
            Kane: I think I will. Can you give me a hint?
            Morrow: Best to be able to deny . . . But the
            daily news has 4 reporters on it . . . time
            for frank to feel the hear[sic] . . .

            Brennan contacted Fina, Costanzo, and Davis separately

in the days that followed.      He sought comment on an OAG




                                    -13-
     Case 2:15-cv-06082-HB Document 155 Filed 12/01/20 Page 14 of 53



investigation into Mondesire.    Brennan referenced language from a

memo written by Davis.8

            On June 6, 2014, the Philadelphia Daily News ran an

article authored by Brennan about a probe into Mondesire’s

finances.   In the June 6 article, Brennan identified “[a] 2009 memo

written by then-Deputy Attorney General William Davis Jr.” to

“then-Chief Deputy Attorney General Frank Fina and then-Senior

Deputy Attorney General E. Marc Costanzo.”      Brennan detailed

several of the money transfers identified by Davis in his June 19,

2009 memo to Fina.   Brennan stressed that no one from the OAG’s

office ever interviewed Mondesire.

            It is undisputed that Kane leaked confidential material

from the CUES-Mondesire grand jury investigation to assist Brennan

with the June 6 Philadelphia Daily News article.       There is no

dispute that this was in response to the March 16 Philadelphia

Inquirer article on the Ali investigation.      It is also conceded

that Kane leaked the CUES-Mondesire material in order to undercut

the credibility of Fina and Costanzo and that information Kane

released was false and defamatory.       Contrary to Kane’s false

accusations, Fina and Costanzo did not actually terminate a

promising investigation into Mondesire.      Plaintiffs do not



8.        Whether Davis’s June 19, 2009 memo, the memo Miletto
gave Peifer, and the memo Kane leaked to Brennan are one and the
same is not addressed by the parties in their briefs.


                                  -14-
        Case 2:15-cv-06082-HB Document 155 Filed 12/01/20 Page 15 of 53



reference in the record the specifics of the accusations made by

Kane.

             When Beemer learned of the June 6 article, he “was

certain there was a leak,” but Kane appeared to be unconcerned.

Kane promoted Beemer to First Deputy Attorney General in mid-June

2014.    Around this time, Beemer received a phone call from

Montgomery County Court of Common Pleas Judge William R. Carpenter,

who was supervising the Statewide Investigating Grand Jury.           Fina

and Costanzo had met with Judge Carpenter after Philadelphia Daily

News reporter Brennan contacted them for comment about the

Mondesire investigation.      They informed Judge Carpenter that they

suspected Brennan was in possession of confidential material from

the investigation.      As a result, Judge Carpenter appointed a

special prosecutor, Thomas Carluccio, to investigate a possible

leak and told Beemer he expected the full cooperation of the OAG.

             Meanwhile, Moulton was preparing a report on his review

of the Sandusky investigation.       He had learned in early 2013 that

the OAG’s e-mail correspondence from the time of the Sandusky

investigation had been deleted in accordance with an e-mail

retention policy implemented under former acting Attorney General

William Ryan.     Ryan held office for a time after Corbett resigned

as Attorney General and before Kane was sworn in.          Moulton worked




                                     -15-
     Case 2:15-cv-06082-HB Document 155 Filed 12/01/20 Page 16 of 53



with OAG Special Agent Braden Marshall Cook for over a year to

recover the e-mails.

          Cook was finally able to begin reviewing the OAG’s

e-mail correspondence from the Sandusky case in March 2014.        During

an initial review, Cook found several pornographic or otherwise

inappropriate e-mails which OAG employees assigned to the Sandusky

investigation had received and exchanged.      Cook told Special Agent

Peifer, his direct supervisor, of what he had found.       Around the

same time, Kane’s head of security and bodyguard, Patrick Reese,

asked Cook to give him access to the database where the Sandusky

e-mails were stored.   Cook refused.     Reese was nonetheless given

access to the Sandusky e-mails as early as April 4, 2014.        He began

searching for e-mails which Fina received or sent that contained

the term “porn.”

          The discovery of the pornographic e-mails quickly became

known outside the OAG.   Former Chief Deputy Attorney General Glenn

Parno encountered then-OAG Chief Deputy Attorney General of Appeals

James Barker in Strawberry Square9 in February or March 2014.

Parno had left the OAG’s office that January.      During the

encounter, Barker volunteered to Parno that “they found the




9.        Strawberry Square is an office complex in Harrisburg
Pennsylvania which houses the OAG’s headquarters and numerous
other offices, a food court, and several retail establishments.


                                  -16-
      Case 2:15-cv-06082-HB Document 155 Filed 12/01/20 Page 17 of 53



porn.”10   Parno was a friend of Fina.    Like Fina, Barker and Parno

would later be identified in requests submitted by newspaper

reporters for pornographic e-mails exchanged by OAG employees.

Additionally, Fina received a phone call about the e-mails at some

point in April 2014.    The call was from former Wayne County

District Attorney Mark Zimmer.     According to Fina, Zimmer told him

the OAG “has these [pornographic] e-mails and they are threatening

the Corbett Administration, and you’re on them too.”11

           On June 23, 2014, the OAG released a report summarizing

Moulton’s review of the Sandusky investigation.       Moulton’s report

did not mention the pornographic e-mails.       Kane stated during an

OAG press conference held the day the report was released that the

delay in the Sandusky investigation permitted Sandusky to sexually

abuse children two more times.     At least two newspaper articles

reported Kane’s assertions as well as statements made by plaintiffs

in response.   Kane’s assertions turned out to be false.

           The day the Moulton report was released to the public

the Times Leader in Wilkes-Barre ran an article stating that “lead

investigators in the Jerry Sandusky case took strong exception to

the report.”   The OAG had provided plaintiffs with the Moulton



10.       As detailed below, the pornographic e-mails of both
Parno and Barker would later be subject to public information
requests by the press.
11.        Zimmer has not testified in this action.


                                   -17-
     Case 2:15-cv-06082-HB Document 155 Filed 12/01/20 Page 18 of 53



report and an opportunity to respond before it was released.           In a

response attached to the report upon its release, plaintiffs

contended the report contained “errors of fact and unsupported

assertions and conclusions.”    The Times Leader quoted or referenced

statements made by Noonan, Fina, Sheetz, and Feathers.       The New

York Times quoted Fina and Feathers describing Kane’s assertion

that Sandusky abused children two more times due to the delay as an

“outright fabrication.”   According to Fina, “[t]here was nobody who

came forward who we found had been assaulted during this

investigation.”

          The Thirty-Fifth Statewide Investigating Grand Jury,

which Judge Carpenter was supervising, was empaneled to investigate

the leak of confidential grand jury materials from the

CUES-Mondesire investigation.    Sometime in July 2014, Special

Prosecutor Carluccio subpoenaed Fina and Costanzo to testify before

the grand jury on August 26, 2014.

          On July 7, 2014, the OAG received a request for records

under the Pennsylvania Right-to-Know Law (“RTKL”), 65 P.S.

§§ 67.101, et seq.   The request came from Pittsburgh Tribune-Review

reporter Brad Bumsted.    He sought “E-mails and/or E-mail

attachments reviewed by Special Deputy Geoffrey Moulton that

contain pornographic images” that were “sent by former and current




                                  -18-
     Case 2:15-cv-06082-HB Document 155 Filed 12/01/20 Page 19 of 53



AG staff to other current and former AG staffers.”       This was the

first of several RTKL requests of this kind submitted to the OAG.

            On July 29, 2014, the OAG received an RTKL request from

Steve Esack, a reporter for The Morning Call in Allentown.        Esack

was first to request the e-mails of specific individuals.        He

sought the pornographic e-mails of “Frank Fina, Frank Noonan, Glenn

Parno, E. Christopher Abruzzo, Christopher Carusone, Joseph

McGettigan, Randy Feathers, and Tom Corbett.”

            On August 11, 2014, Brennan of the Philadelphia Daily

News sent an RTKL request for the pornographic e-mails of Fina

“and/or his former colleagues.”    Staff writer Craig McCoy, with The

Philadelphia Inquirer, made an RTKL request on August 22, 2014 in

which he sought the “pornographic or otherwise inappropriate”

e-mails of “Frank Fina, Patrick Blessington, Marc Costanzo, Chris

Abruzzo, Chris Carusone, Kevin Harley, Frank Noonan, James Barker,

Bruce Beemer, Louis De Titto and Ellen Granahan from 2005 until the

present.”

            Beemer became concerned when the OAG received RTKL

requests for the e-mails of specific individuals.       The OAG engaged

outside Post & Schell attorney Sara Yerger, Esq. to review the RTKL

requests.

            Newspaper reporters Bumsted and McCoy contacted Fina

after they sent RTKL requests to the OAG.      According to Fina,



                                  -19-
      Case 2:15-cv-06082-HB Document 155 Filed 12/01/20 Page 20 of 53



Bumsted, the reporter with the Pittsburgh Tribune-Review, called

and texted him on August 13, 2014 to warn that members of the OAG’s

press team were telling people in the media to send requests for

the pornographic e-mails of Fina and others.       Bumsted thought Fina

was being set up.   McCoy, a staff writer with The Philadelphia

Inquirer, called Fina a week later to share that “press people from

the A.G.’s Office are circulating in the Capitol and the Capitol

press room” and instructing the press to make RTKL requests for

Fina and his “circle.”    Fina also received a call from Dennis

Rodney, a career journalist and former Corbett spokesperson.

Rodney advised Fina that he had received “calls, the Kane people

are planting this and telling people to file these Right-to-

Knows.”12

            Parno testified that he encountered OAG Chief Deputy

Attorney General of Appeals James Barker a second time in

Strawberry Square in Harrisburg in August 2014.       By this time Parno

had also been contacted by a newspaper reporter about the e-mails.

He stopped Barker and asked him what was happening with the

e-mails.    According to Parno, Barker advised him that Kane was

going to release the e-mails because of “her battles with Fina

[who] keeps making her look bad in the press.”       Parno further



12.         Bumsted, McCoy, and Rodney have not testified in this
action.


                                   -20-
     Case 2:15-cv-06082-HB Document 155 Filed 12/01/20 Page 21 of 53



recounted that Barker told him to tell “[Fina] to stop running to

the press.”    Parno responded that he had not spoken with Fina in a

long time and did not have a way to contact him.       Parno also ran

into David Tyler in August 2014.    Tyler was the OAG Chief Deputy

Attorney General of Operations under Kane.      Like Barker, Tyler

informed Parno that Kane was going to release the e-mails because

of her battles with Fina.    There is no evidence that Parno ever

spoke to Fina about his conversations with Barker and Tyler.

             Tyler had an encounter in Strawberry Square in August

2014 with another friend of Fina Christopher Carusone.       Carusone

had left the OAG in 2011 to join the staff of Governor Corbett.         He

testified that Tyler told him that the RTKL requests may have come

from Kane’s campaign, that he, Tyler, was trying to talk Kane out

of releasing the e-mails, but that “every time [he gets] her calmed

down . . . Fina riles her up again.”     As the conversation

continued, Tyler asked Carusone to “talk to [Fina] . . . to get him

to agree to some kind of a truce” and added “[p]eople are going to

get hurt.”    Carusone understood that if Fina stopped publicly

criticizing Kane the e-mails would not be released.       He immediately

called Fina.    Carusone was also identified by newspaper reporters

in the RTKL requests.

             According to Costanzo, Fina told Special Prosecutor

Carluccio about a threat that his personal e-mails would be made



                                  -21-
     Case 2:15-cv-06082-HB Document 155 Filed 12/01/20 Page 22 of 53



public as a result of their “continued cooperation” with the

investigation into the CUES-Mondesire leak.      Carluccio relayed

Fina’s concern to Judge Carpenter who held an in camera ex parte

hearing on August 25, 2014.    At the hearing Fina told Judge

Carpenter about the conversations with Bumsted and McCoy as well as

about Carusone’s interaction with Tyler.

          The statewide grand jury courtroom is located on the

same floor and in the same building in Norristown, Pennsylvania as

the OAG’s regional office.    Fina and Costanzo arrived about 30

minutes early on August 26, 2014 to testify, pursuant to subpoena,

before the Thirty-Fifth Statewide Investigating Grand Jury.        Upon

arrival, they saw Special Agent Miletto standing in the lobby of

the building with OAG Special Agents Michael McIlmail and John

Gregory, as well as with David Shallcross, who was not affiliated

with the OAG.

          Costanzo had a contentious relationship with McIlmail.

Gregory was a friend of McIlmail’s.      As noted above, Miletto had

worked with Davis who sought Fina’s and Costanzo’s help to move

forward with the CUES-Mondesire investigation.      Miletto blamed Fina

and Costanzo for not being permitted to investigate Mondesire.

Fina and Costanzo also had Miletto transferred out of the OAG’s

Criminal Prosecutions section.    Neither Costanzo nor Fina knew

Shallcross.



                                  -22-
     Case 2:15-cv-06082-HB Document 155 Filed 12/01/20 Page 23 of 53



          Fina and Costanzo initially waited in their car when

they saw Miletto and the three other men in the lobby.       Because

these men did not leave, Fina and Costanzo walked into the lobby

and directly to the elevator.    The four men followed behind them.

According to Fina, the four men appeared to be trying to start an

altercation.   Fina and Costanzo separately characterized the

atmosphere as very tense.   Fina described that as they waited for

the elevator Miletto was “looming, like he’s up on me.”       At this

point, Fina turned to Miletto and asked, “What’s up, Mike?”

Costanzo testified:

          [T]his was a Miletto routine . . . he would do
          this all the time. . . . He thought that if he
          would make a maniacal look and huff and puff
          and say things under his breath -- and he did
          that to me and others on numerous occasions
          throughout the months when we had problems
          there. They are documented in writing, in
          e-mails to the point where there were almost
          fist fights with attorneys like Mr. Davis,
          uhm, that had to be quickly avoided. I mean,
          he thought somehow it was, you know, he
          thought somehow this snorting, maniacal,
          wide-eyed look was going to, like, intimidate
          people, uh, and he would use it all the time.
          And so he got that look on his face, and he
          said, “I don't know, Frank. You tell me. The
          sky? The moon? The star[s]? That’s what’s up.”

          The elevator arrived and all six men entered.        Fina and

Costanzo stepped into the elevator first, and the four others




                                  -23-
     Case 2:15-cv-06082-HB Document 155 Filed 12/01/20 Page 24 of 53



“crowded on behind” them.13    Fina stated that while on the

elevator, Miletto stood nose-to-nose with him.      Fina and Costanzo

heard someone talking, trying to settle down the tension.        Very

quickly thereafter, the elevator arrived on the third floor where

both the grand jury suite and the OAG’s office were located.           All

six occupants exited.   Fina and Costanzo entered the grand jury

suite where they immediately found Special Prosecutor Carluccio and

explained what had happened.    The plaintiffs do not cite any

evidence in the record of any contact between Miletto and Fina and

Costanzo after the brief ride on the elevator.

          The briefs reference no evidence that Kane and Miletto

had any contact related to the leak of material from the

CUES-Mondesire investigation, Fina’s and Costanzo’s cooperation

with the grand jury investigating the leak, or Miletto’s encounter

with them in the building in Norristown on August 26, 2014.        To the

contrary, Miletto, a Special Agent with the OAG, testified that the

only interaction he ever had with Kane occurred during a meeting at

which she congratulated him and several other agents for doing a

good job on an unrelated investigation and in passing when she

visited the OAG regional office where he worked.       Plaintiffs cite




13.       Miletto testified that Fina and Costanzo entered the
elevator after he, McIlmail, Gregory, and Shallcross entered.


                                  -24-
     Case 2:15-cv-06082-HB Document 155 Filed 12/01/20 Page 25 of 53



nothing in the record to dispute nor do they address Miletto’s

testimony.

             On August 27, 2014, based on what was said at the in

camera ex parte hearing on August 25, 2014, the day before the

elevator incident, Judge Carpenter issued a protective order

pursuant to 18 Pa.C.S. § 495414 which stated in relevant part:

      1.     The Office of the Attorney General, except
             upon specific authorization by this Court or
             the Special Prosecutor, shall refrain from any
             involvement in, or access to, the
             investigative efforts of the Special
             Prosecutor.

      2.     Employees of the Office of the Attorney
             General shall refrain from engaging in, or
             soliciting, any act of obstruction,
             intimidation or retaliation against any
             witness summoned by the Grand Jury in the
             Special Prosecutor’s investigation.

             The OAG filed a motion for reconsideration of the entire

protective order in which it argued the order adversely impacted

its operation.    On September 17, 2014, Judge Carpenter ordered an

in camera hearing on the motion for reconsideration to be held on

October 17, 2014.




14.       “Any court with jurisdiction over any criminal matter
may, after a hearing and in its discretion, upon substantial
evidence, which may include hearsay or the declaration of the
prosecutor that a witness or victim has been intimidated or is
reasonably likely to be intimidated, issue protective orders...”
(emphasis added).


                                  -25-
     Case 2:15-cv-06082-HB Document 155 Filed 12/01/20 Page 26 of 53



            Yerger, as noted above, had been engaged by the OAG to

review the RTKL requests from the reporters.      In late September

2014, before the hearing on the OAG’s motion for reconsideration,

Yerger sent letters to the reporters denying the RTKL requests.

Bumsted published an article in the Pittsburgh Tribune-Review on

September 23, 2014 which reported the denial of his request.           That

day, Kane e-mailed the article to media consultant Charlie

Holleran.   She wrote, “We have to do something. I have an idea.”

In the following days, Kane voiced among senior OAG staff her

desire to release the e-mails despite Yerger’s recommendation and

her letters denying the RTKL requests.

            Kane thereafter authorized the release of certain

e-mails to the press.   A press conference was held on September 25,

2014 at which OAG Special Agent Cook selectively displayed the

e-mails to the press.   As far as the Court is aware, there are no

copies in the record of the e-mails Cook displayed at the press

conference.   There is no evidence cited that Kane was present.

            Before the press conference, Renee Martin, the OAG

Director of Communications, and Special Agent Cook used black

sharpies to redact the names and e-mail addresses of several dozen

individual senders and recipients.15     Kane testified that the



15.       Martin testified that it was Cook who instructed which
names to leave visible. Cook testified Martin was in charge of
the redactions.


                                  -26-
     Case 2:15-cv-06082-HB Document 155 Filed 12/01/20 Page 27 of 53



decision to redact certain individuals’ names was based on whether

they were current OAG employees or union members and whether by

releasing their names the OAG would run afoul of Judge Carpenter’s

protective order.   Only eight names remained visible to the press.

Among them were plaintiffs Noonan, Feathers, and Sheetz.        Fina and

Costanzo were not mentioned, and Kane did not release their e-mails

at the press conference or anytime thereafter.      Noonan concedes he

received “inappropriate” or “offensive” e-mails.       Feathers and

Sheetz concede they received and also forwarded “inappropriate” or

“offensive” e-mails.   Defendants characterize the e-mails as

“pornographic.”   The e-mails in the record before this Court

establish without a reasonable doubt that defendants are correct as

to some of the e-mails.

          On October 17, 2014, Judge Carpenter held the in camera

hearing on the motion of the OAG for reconsideration of the

protective order.   The OAG requested that Fina and Costanzo be

subpoenaed and Carluccio be called to testify at the hearing.          The

OAG also requested a transcript of the August 25, 2014 in camera ex

parte hearing.    Judge Carpenter denied the requests.     Kane’s Chief

Deputy Attorney General of Appeals, James Barker, presented

evidence at the hearing of the pornographic e-mails recovered

during Moulton’s review of the Sandusky investigation.       The OAG did




                                  -27-
     Case 2:15-cv-06082-HB Document 155 Filed 12/01/20 Page 28 of 53



not present any witness to substantiate its claim that the

protective order impacted its operations.

           Judge Carpenter held a second hearing on October 17,

2014 immediately after the hearing on the OAG’s motion for

reconsideration.   The second hearing was held in camera and ex

parte.   Barker testified at this hearing that the OAG began to

receive general RTKL requests for pornographic e-mails sent or

received by OAG staff on July 7, 2014 and that the requests were

amended toward the end of August 2014 to add specific names,

including Fina, Costanzo, and Carusone.

           On October 30, 2014, Judge Carpenter entered an order

denying the OAG’s motion for reconsideration.      He held that the OAG

failed to show cause why the protective order should be vacated.

He found that the order was necessary and appropriate to deter

grand jury witness intimidation and retaliation.

           On November 13, 2014, Kane, through her private

attorney, filed an Emergency Application for Extraordinary Relief

in the Supreme Court of Pennsylvania pursuant to 42 Pa.C.S. § 726

and the King’s Bench power.16   Kane sought to quash the submission




16.       Both 42 Pa.C.S. § 726 and Section 1 of the Schedule to
Judiciary Article to the Constitution of the Commonwealth of
Pennsylvania (commonly referred to as the “King’s Bench” power)
permit the Supreme Court of Pennsylvania to exercise plenary
jurisdiction over matters of immediate public importance. See
also Pa. R.A.P. 3309.


                                  -28-
     Case 2:15-cv-06082-HB Document 155 Filed 12/01/20 Page 29 of 53



that initiated the Thirty-Fifth Statewide Investigative Grand Jury

and to vacate Judge Carpenter’s protective order.       She argued that

Fina and Costanzo had manufactured the grand jury investigation

into the CUES-Mondesire leak.    Kane contended they did this in

order to hedge against her release of pornographic e-mails they

viewed and distributed on OAG computers.     She filed under seal with

her emergency application a 398-page collection of 20 e-mail chains

with attachments sent and/or received by plaintiffs and others

while at the OAG.    Kane characterized the e-mails as “pornographic,

misogynistic, racist, obscene and offensive.”

             The Supreme Court of Pennsylvania entered an order per

curium on December 4, 2014 in which it directed Judge Carpenter to

respond to certain issues raised in Kane’s emergency petition.

Thereafter, Judge Carpenter filed with the Supreme Court an opinion

in support of the protective order.      See Pennsylvania Office of

Attorney Gen. v. Supervising Judge of the 35th Statewide Grand

Jury, Action No. 171-MM-2014 (Pa. Dec. 12, 2014).       Judge Carpenter

recounted:

             [T]here were attempts, direct and indirect, by
             agents of the OAG to sway Mr. Fina’s and Mr.
             Costanza’s testimony before the Grand Jury. It
             was the substance of the threats combined with
             the timing of those threats, i.e., when the
             OAG became aware that both men were subpoenaed
             to testify, that created an atmosphere of
             intimidation.




                                  -29-
     Case 2:15-cv-06082-HB Document 155 Filed 12/01/20 Page 30 of 53



Id. at 11.    At no time did Judge Carpenter hear testimony from

either Kane or Miletto.

             About the plaintiffs’ pornographic e-mails, Judge

Carpenter wrote:

             It seems that the problem surrounding the
             public discussion has occurred because
             Attorney General Kane has cherry picked which
             and whose e-mail to selectively release. It
             all should be released, without which a proper
             discourse cannot occur.

Id. at 12.

             On December 14, 2014, the Thirty-Fifth Statewide

Investigating Grand Jury concluded its investigation into the

CUES-Mondesire leak and ultimately recommended that the District

Attorney of Montgomery County charge Kane with: (1) perjury in

violation of 18 Pa.C.S. § 4902; (2) false swearing in an official

proceeding in violation of 18 Pa.C.S. § 4903; (3) obstructing the

administration of law or other governmental functions in violation

of 18 Pa.C.S. § 5101; (4) official oppression in violation of 18

Pa.C.S. § 5301; and (5) contempt of court in violation of 42

Pa.C.S. § 4549.

             On August 26, 2015, the Supreme Court of Pennsylvania,

at the request of Judge Carpenter, unsealed the records of the

Thirty-Fifth Statewide Investigating Grand Jury that had been made




                                  -30-
      Case 2:15-cv-06082-HB Document 155 Filed 12/01/20 Page 31 of 53



a part of the record before it.17     Among the materials unsealed by

the Supreme Court was the 398-page collection of 20 e-mail chains

with attachments Kane submitted with her emergency application.

Those unredacted e-mails and attachments were released and made

available to the public.    They are in the summary judgment record

before this Court.    It is undisputed each of the plaintiffs was a

recipient of several of the 20 pornographic e-mails.        Fina sent six

of these e-mails and was a recipient of all except one.

           On August 6, 2015, the Montgomery County District

Attorney, following a separate investigation, filed a criminal

complaint which charged Kane with all the above offenses except

contempt of court.    The Montgomery County District Attorney also

charged Kane with conspiracy to commit official oppression in

violation of 18 Pa.C.S. §§ 903 and 5301.




17.        The unsealing order provided:

                AND NOW, this 26th day of August, 2015,
           upon the request of the supervising judge
           for removal of the seal from all matters
           involving the 35th Statewide Investigating
           Grand Jury and the investigation of Attorney
           General Kathleen Kane which have been lodged
           in this Court, save for grand jury materials
           such as testimony, exhibits, and in camera
           proceedings, and based on the supervising
           judge’s assurance that there are no present
           grand jury secrecy concerns relative to such
           unsealing, it is hereby ORDERED that the
           seal is lifted upon such terms.


                                   -31-
     Case 2:15-cv-06082-HB Document 155 Filed 12/01/20 Page 32 of 53



          In December 2015, several months after the Supreme Court

of Pennsylvania released the pornographic e-mails, Kane, who was

still serving as Attorney General, appointed Douglas F. Gansler to

“conduct an independent investigation of allegedly sexually

explicit, inappropriate or otherwise illegal e-mails” exchanged by

employees on OAG e-mail servers.

          On August 15, 2016, Kane was found guilty by a jury of

every offense with which she was charged.      While she was found

guilty of illegally releasing the CUES-Mondesire grand jury

material, plaintiffs cite no evidence that an essential element of

any of her crimes was her antipathy toward or retaliation against

Fina and Costanzo or any other plaintiff.      Her crimes were not

predicated upon any false statements by her that Fina and Costanzo

shut down a promising investigation of Mondesire.       In addition,

none of the offenses related to the release or threatened release

of any pornographic or offensive e-mails.

          Kane resigned as Attorney General of Pennsylvania

effective August 17, 2016.    The following day the OAG released a

report by Gansler summarizing his investigation into the

pornographic e-mails.    After an extensive review, Gansler

identified 11,930 “inappropriate e-mails” sent by more than 370 OAG

prosecutors or other personnel as well as by 25 Pennsylvania judges

or judicial employees.    Gansler found obscene material or nudity in



                                  -32-
     Case 2:15-cv-06082-HB Document 155 Filed 12/01/20 Page 33 of 53



or attached to approximately 25% of the e-mails.       The remaining 75%

of the e-mails contained “other offensive material such as racism

or sexism.”   Feathers, Sheetz, and Fina concede that they received

and forwarded “inappropriate” or “offensive” e-mails.       Similarly,

Noonan and Costanzo concede that they received “inappropriate” or

“offensive” e-mails.   As noted above, there can be no doubt that

some of the e-mails were pornographic.

                                   IV

            Section 1983, under which plaintiffs sue, does not create

a substantive right in and of itself.      Rather, it provides a remedy

for the violation of an underlying constitutional right. Kneipp v.

Tedder, 95 F.3d 1199, 1204 (3d Cir. 1996).       The statute provides:

            Every person who, under color of any statute,
            ordinance, regulation, custom, or usage, of any
            State . . . subjects, or causes to be
            subjected, any citizen of the United States . .
            . to the deprivation of any rights, privileges,
            or immunities secured by the Constitution and
            laws, shall be liable to the party injured in
            an action at law, suit in equity, or other
            proper proceeding for redress, . . .

42 U.S.C. § 1983 (emphasis added).       To succeed on a claim under

§ 1983, a plaintiff “must demonstrate a violation of a right

secured by the Constitution and the laws of the United States [and]

that the alleged deprivation was committed by a person acting under

color of state law.”   Kneipp, 95 F.3d at 1204 (internal quotations

omitted).




                                  -33-
     Case 2:15-cv-06082-HB Document 155 Filed 12/01/20 Page 34 of 53



          Unlike the general tort law, § 1983 does not allow

government officials to be held liable for constitutional injuries

inflicted by their employees or agents unless the officials caused

their subordinates to do so.    Monell v. Dep’t of Soc. Servs. of

City of New York, 436 U.S. 658, 690-92 (1978).        That is,

government officials may not be held liable under § 1983 on a

theory of respondeat superior.     Id.   As the Supreme Court

explained in Monell, § 1983:

          [I]mposes liability on a government that, under
          color of some official policy, ‘causes’ an
          employee to violate another’s constitutional
          rights. At the same time, that language cannot
          be easily read to impose liability vicariously
          on governing bodies solely on the basis of the
          existence of an employer-employee relationship
          with a tortfeasor. Indeed, the fact that
          Congress did specifically provide that A’s tort
          became B’s liability if B ‘caused’ A to subject
          another to a tort suggests that Congress did
          not intend § 1983 liability to attach where
          such causation was absent.

Monell, 436 U.S. at 692 (emphasis added).       Thus Kane, as the

Pennsylvania Attorney General, cannot be held liable to plaintiffs

under § 1983 for constitutional injuries inflicted by employees of

the OAG unless she caused them to commit plaintiffs’ injuries.

          It is well-established that “an individual has a viable

[§ 1983] claim against the government when he is able to prove that

the government took action against him in retaliation for his

exercise of First Amendment rights.”     Anderson v. Davila, 125 F.3d

148, 160 (3d Cir. 1997) (citing Mt. Healthy City Sch. Dist. v.


                                  -34-
     Case 2:15-cv-06082-HB Document 155 Filed 12/01/20 Page 35 of 53



Doyle, 429 U.S. 274 (1977)).    To prevail on a claim for First

Amendment retaliation under § 1983, a plaintiff must prove “(1)

that [the plaintiff] engaged in a protected activity, (2) that

defendants’ retaliatory action was sufficient to deter a person of

ordinary firmness from exercising his or her rights, and (3) that

there was a causal connection between the protected activity and

the retaliatory action.”   Lauren W. ex rel. Jean W. v. DeFlaminis,

480 F.3d 259, 267 (3d Cir. 2007); see also Thomas v. Indep. Twp.,

463 F.3d 285, 296 (3d Cir. 2006).

          In reviewing claims for First Amendment retaliation, we

must focus “‘on the status of the speaker, the status of the

retaliator, the relationship between the speaker and the

retaliator, and the nature of the retaliatory acts.’”           Brennan

v. Norton, 350 F.3d 399, 419 (3d Cir. 2000) (emphasis original)

(quoting Suarez, 202 F.3d at 686); see also Koren v. Noonan, 586

F. App’x 885, 888 (3d Cir. 2014).        Whether conduct is sufficient

to deter a person of ordinary firmness from exercising their First

Amendment rights “is a fact intensive inquiry.”       Id.   Nonetheless,

it is the plaintiff who has the burden to show that a defendant’s

conduct meets this threshold.    See Revell v. City of Jersey City,

394 F. App’x 903, 906 (3d Cir. 2010).

          Kane was acting under the color of state law as the

Pennsylvania Attorney General at the time the conduct at issue in



                                  -35-
     Case 2:15-cv-06082-HB Document 155 Filed 12/01/20 Page 36 of 53



this action occurred.   Her antagonists were former high-level

prosecutors or investigators in the OAG under Attorney General

Corbett.   “‘[W]hen a public official’s allegedly retaliatory acts

are in the form of speech, the official’s own First Amendment

speech rights are implicated.’”      Noonan, 698 F. App’x at 53

(quoting Zaloga v. Borough of Moosic, 841 F.3d 170, 176 (3d Cir.

2016)).    The retaliatory speech of a public official by itself

cannot be violative of a private citizen’s First Amendment

rights even where it is defamatory.      See Paul v. Davis, 424 U.S.

693 (1976); Noonan, 698 F. App’x at 53 (quoting Suarez, 202 F.3d

at 687); see also Koren, 586 F. App’x at 888.        Where a public

official’s alleged retaliation is in the nature of speech, there

can be no liability under § 1983 unless there was “a threat,

coercion, or intimidation, intimating that punishment, sanction,

or adverse regulatory action will follow.”       Mirabella, 853 F.3d

at 651 (internal quotations omitted); see also Noonan, 698 F.

App’x at 53 (quoting Suarez, 202 F.3d at 687).        Defendants argue

that this standard has not been met as a matter of law.

                                   V

           Plaintiffs Fina and Costanzo allege in Count II and all

plaintiffs allege in Count VI of the First Amended Complaint that

Kane retaliated against them by releasing confidential material

from the 2009 CUES-Mondesire grand jury investigation, by making



                                  -36-
     Case 2:15-cv-06082-HB Document 155 Filed 12/01/20 Page 37 of 53



false accusations against them related to the investigation, and by

releasing or threatening to release the pornographic e-mails they

sent and/or received on OAG computers.     Kane moves for summary

judgment on Counts II and VI on the ground that her own First

Amendment rights are implicated and there is no evidence connecting

Kane to any “threat, coercion, or intimidation, intimating that

punishment, sanction, or adverse regulatory action will follow.”

Mirabella, 853 F.3d at 651; see also Noonan, 698 F. App’x at 53

(quoting Suarez, 202 F.3d at 687).

          Plaintiffs first rely on the analysis in Suarez to

argue that liability may be established without showing threat,

coercion, or intimidation where a public official releases

pornographic e-mails, as Kane did here as to Noonan, Sheetz, and

Feathers, because Kane’s conduct was sufficiently embarrassing,

humiliating, or emotionally distressful to deter a person of

ordinary firmness from exercising his or her constitutional

rights.   See Suarez, 202 F.3d at 688.      In Suarez, the Fourth

Circuit explained:

          One possible exception to this rule [that
          threat, coercion, or intimidation accompany
          retaliatory speech] is where the retaliatory
          disclosure of information relates to those
          personal rights that can be deemed
          fundamental or implicit in the concept of
          ordered liberty; that is, the resulting
          injury caused by the disclosure of the
          information in retaliation for engaging in
          protected conduct is sufficiently


                                  -37-
     Case 2:15-cv-06082-HB Document 155 Filed 12/01/20 Page 38 of 53



          embarrassing, humiliating, or emotionally
          distressful.

Id. (emphasis added) (citing Bloch v. Ribar, 156 F.3d 673, 681

(6th Cir. 1998); Mattox v. City of Forest Park, 183 F.3d 515,

521 n. 3 (6th Cir. 1999)).     Plaintiffs do not cite to any

decision showing that this specific reasoning in Suarez has been

adopted by our Court of Appeals.      However, in addressing First

Amendment retaliation claims, the Third Circuit has repeatedly

cited Suarez with approval.     See, e.g., Brennan, 350 F.3d at

419; Koren, 586 F. App’x at 888; see also McKee v. Hart, 436

F.3d 165, 170 (3d Cir. 2006); McLaughlin v. Watson, 271 F.3d

566, 573 (3d Cir. 2001).

          In Bloch, supra, cited by Suarez, a husband and wife,

Thomas and Cynthia Bloch, brought a First Amendment retaliation

claim under § 1983 against a county sheriff.        The sheriff was

investigating the rape of Cynthia Bloch by an unknown assailant.

Plaintiffs gave interviews to two local newspapers in which they

criticized the sheriff for an 18-month delay in the

investigation.   The newspapers subsequently ran articles

reporting the criticism.    Plaintiffs pleaded that in retaliation

for the articles the sheriff released to the press confidential

and humiliating details of the rape.      The Bloch court held that

though the sheriff had a First Amendment right to respond to

criticism, the “right to respond to [plaintiffs’] criticism is


                                  -38-
     Case 2:15-cv-06082-HB Document 155 Filed 12/01/20 Page 39 of 53



not unlimited, and . . . the Blochs have properly alleged that

[defendant’s] adverse action caused them to suffer an injury

that would chill people of ordinary firmness from continuing to

engage in their constitutionally protected activity.”         Bloch,

156 F.3d at 681.

          The District of Delaware has decided a similar case.

See Neuberger v. Gordon, 567 F. Supp. 2d 622 (D. Del. 2008).           In

Neuberger, attorney Thomas Neuberger brought a First Amendment

retaliation claim against a county and county officials.          He had

previously filed several civil lawsuits against the defendants

on behalf of clients alleging government corruption.

Thereafter, defendants learned that Neuberger had been diagnosed

with a brain tumor.    Neuberger sued alleging that upon learning

of his condition defendants disclosed to the media that he was

dying of a brain tumor which was causing him to act erratically.

Defendants moved to dismiss on the ground that plaintiff pleaded

“no real immediate threat of injury” and therefore lacked

constitutional standing.    The court denied the motion because

Neuberger, in addition to asserting damage to his professional

reputation, pleaded that the defendants released his private

medical information in order to spread the rumor that he was

behaving erratically and would soon die.       Neuberger, 567

F. Supp. 2d at 637.



                                  -39-
     Case 2:15-cv-06082-HB Document 155 Filed 12/01/20 Page 40 of 53



          Contrary to Bloch and Neuberger, this case does not

involve intimate details about a rape suffered or personal

information about one’s physical or mental health.         Here,

plaintiffs, who were prosecutors or law enforcement officers,

received or forwarded pornographic e-mails on government time

using government computers.     It turns out the receipt and

exchange of such e-mails on government computers was rampant

according to the undisputed Gansler report.        Such e-mails, which

involved numerous government employees including prosecutors and

state court judges, totaled in the thousands.        The public

certainly had a legitimate interest in knowing if plaintiffs as

public servants were fully engaged in doing the public’s

business for their paychecks.     Indeed, the Supreme Court of

Pennsylvania released pornographic e-mails of the plaintiffs

that had been submitted to it for review.       Plaintiffs’ interest

in keeping the e-mails private is not a “personal right[] that

can be deemed fundamental or implicit in the concept of ordered

liberty,” see Suarez, 202 F.3d at 688, and is in sharp contrast

to the privacy interests at the core of the decisions in Bloch

and Neuberger.

          Plaintiffs further argue that the retaliatory conduct of

Kane in releasing or threatening to release their pornographic

e-mails was actionable under § 1983 as speech constituting a



                                  -40-
     Case 2:15-cv-06082-HB Document 155 Filed 12/01/20 Page 41 of 53



“threat, coercion, or intimidation, intimating that punishment,

sanction, or adverse regulatory action will follow.”         Mirabella,

853 F.3d at 651; see also Noonan, 698 F. App’x at 53 (quoting

Suarez, 202 F.3d at 687).     As noted previously, there is no

evidence that Kane ever released any of the e-mails of Fina or

Costanzo.

            Plaintiffs’ case fails here for a number of reasons.

First, there is no evidence that Kane threatened or acted in any

way to intimate that the plaintiffs would lose their jobs at the

OAG since at all times relevant they were no longer employed

there.   Nor does the record show that Kane’s actions intimated

loss to plaintiffs of jobs elsewhere, of any government

contracts, or of other benefits or intimated sanctions of any

civil or criminal penalties or adverse regulatory actions.

See Zaloga, 841 F.3d 170; Mirabella, 853 F.3d 641.         Kane never

provided negative job references or urged any third parties to

sanction, punish, or take an adverse action against plaintiffs.

Conard v. Pa. State Police, 902 F.3d 178 (3d Cir. 2018);

McLaughlin, 271 F.3d at 573-74.

            Undoubtably, there was acrimony between Kane and all

the plaintiffs.   She released false and defamatory information

about Fina and Costanzo related to the CUES-Mondesire

investigation.    With respect to the e-mails, Kane did not



                                  -41-
     Case 2:15-cv-06082-HB Document 155 Filed 12/01/20 Page 42 of 53



fabricate any of the them or falsely accuse the plaintiffs of

receiving or forwarding them.     Even assuming that the false

accusations about the CUES-Mondesire investigation and the

release or threatened release of the e-mails were harmful to

plaintiffs’ reputations and were defamatory, the Supreme Court

has held that defamatory statements or publications in and of

themselves are insufficient to establish a viable claim for

retaliation under § 1983.     Paul, 424 U.S. 693.     As our Court of

Appeals stated in Koren, a plaintiff must plead more than mere

“criticism, false accusations, or verbal reprimands,” and “in

the political arena, courts have consistently rejected First

Amendment retaliation claims based upon assertions of

purportedly false reports or criticisms.”       586 F. App’x at 888.

At most, this is what happened here.

            The Court rejects plaintiffs’ argument that the events

in issue were not in the political arena.       Kane, a Democrat, was

elected Attorney General of Pennsylvania.       She considered

plaintiffs to be political adversaries who had held high

positions in the OAG when Thomas Corbett, a Republican, was the

Attorney General.    Her criticism of the investigation of

Sandusky during Corbett’s tenure played a major role in her

campaign.   The plaintiffs were deeply involved in that

investigation.   The investigation of Mondesire, a well-known



                                  -42-
     Case 2:15-cv-06082-HB Document 155 Filed 12/01/20 Page 43 of 53



community and political figure, had also begun under Attorney

General Corbett, and some of the plaintiffs were involved in

that effort.    Plaintiffs responses in opposition to Kane

constituted a defense of their work in the OAG under Corbett.

In addition, Noonan and Feathers were appointed by Governor

Corbett to high positions after they left the OAG.         To deny that

Kane and plaintiffs were involved in a political battle is to

deny reality.

          Plaintiffs, in support of their claims, heavily rely

on statements made by persons other than Kane concerning the

release or threatened release of their pornographic e-mails.

These statements, even if credible and otherwise admissible, are

not helpful to plaintiffs’ claims since government officials may

not be held liable under § 1983 on a theory of respondeat

superior for constitutional injuries inflicted by subordinates.

Monell, 436 U.S. at 690-92.

          First, plaintiffs refer to the statements of OAG

employees James Barker and David Tyler, as recounted by Fina

friends and former OAG employees Glenn Parno and Christopher

Carusone, to argue that Kane threatened to release their

pornographic e-mails.   Barker volunteered to Parno in February or

March 2014 that “they found the porn.”     Barker told Parno during a

second conversation in August 2014 that Kane was going to release



                                  -43-
        Case 2:15-cv-06082-HB Document 155 Filed 12/01/20 Page 44 of 53



the e-mails because of “her battles with Fina [who] keeps making

her look bad in the press.”       Barker asked Parno to tell Fina to

“stop running to the press.”       Around the same time, Tyler told

Parno that Kane was going to release the pornographic e-mails

because of her battles with Fina.        He asked Carusone to speak with

Fina about coming to a “truce” with Kane and advised that “[p]eople

are going to get hurt.”      Carusone immediately called Fina to relay

the conversation.     Plaintiffs cite no evidence to show that any of

Barker’s statements to Parno or any of Tyler’s statements to Parno

and Carusone about the e-mails were directed, authorized, or caused

by Kane.    Plaintiffs, we note, did not depose Tyler in this

action.

             Plaintiffs also reference the statements of four people

unaffiliated with the OAG as evidence that Kane threatened them.

Former Wayne County District Attorney Mark Zimmer told Fina in

March 2014 that the OAG “has these [pornographic] e-mails and they

are threatening the Corbett Administration, and you’re on them

too.”    Newspaper reporter Brad Bumsted with the Pittsburgh

Tribune-Review told Fina that the RTKL requests were a set up.

Newspaper reporter Craig McCoy with The Philadelphia Inquirer told

Fina that “press people from the A.G.’s Office are circulating in

the Capitol and the Capitol press room” and instructing the press

to make RTKL request for Fina and his “circle.”         Finally, Dennis



                                     -44-
     Case 2:15-cv-06082-HB Document 155 Filed 12/01/20 Page 45 of 53



Rodney, a career journalist and former Corbett spokesperson, told

Fina he received “calls, the Kane people are planting this and

telling people to file these Right-to-Knows.”      Again, the record is

devoid of any evidence that Kane directed, authorized, or caused

them to say what they did about the e-mails.      In sum, these

third-party statements, assuming they are credible and otherwise

admissible, cannot be used to support liability against Kane under

§ 1983.

          Significantly, four of the plaintiffs, Noonan, Sheetz,

Feathers, and Fina, acknowledge that there would be no liability

under § 1983 had all the pornographic or offensive e-mails of all

senders and recipients been released.18     They complain only about

the selective release or threatened release of their e-mails.          We

see no reason whatsoever why plaintiffs have a viable claim under

§ 1983 based on selective release or threatened release of the


18.       Plaintiffs Noonan, Sheetz, Feathers, and Fina state
the following on page 29 of their brief (Doc. # 144):

          Judge Carpenter further stated that ‘it
          is my belief that all of the
          inappropriate images and information
          related [to the e-mails] should be
          appropriately released. The materials
          should not be selectively released. The
          materials should not be released unless
          the Attorney General can prove that the
          named individual received and opened
          the emails.’ Id. Plaintiffs have
          endorsed that position all along.
          (emphasis added).


                                  -45-
     Case 2:15-cv-06082-HB Document 155 Filed 12/01/20 Page 46 of 53



e-mails when they acknowledge no such claim would exist if all the

pornographic or offensive e-mails of all senders and recipients had

been made public.19

            We will grant the motion of Kane for summary judgment

against Fina and Costanzo on Count II and her motion for summary

judgment against Noonan, Feathers, Sheetz, Fina, and Costanzo on

Count VI.

                                   VI

            Fina and Costanzo first claim in Count III that Kane

conspired with Miletto, Morrow, and Brennan to retaliate against

them by leaking the confidential CUES-Mondesire grand jury material

and fabricating the June 6, 2014 Philadelphia Daily News article

about the Mondesire investigation.       Brennan and Morrow are not

defendants.

            “To prevail on a conspiracy claim under § 1983, a

plaintiff must prove that persons acting under color of state law

reached an understanding to deprive [the plaintiff] of his

constitutional rights.”   Jutrowski v. Twp. of Riverdale, 904 F.3d

280, 293–94 (3d Cir. 2018) (internal quotations omitted).        “After a

plaintiff establishes that the object of the conspiracy was the

deprivation of a federally protected right, . . . the plaintiff



19.       The plaintiffs do not contend that the selective
release or threatened release was based on their race, gender,
or other invidious classification.


                                  -46-
        Case 2:15-cv-06082-HB Document 155 Filed 12/01/20 Page 47 of 53



must provide some factual basis to support the existence of the

elements of conspiracy: agreement and concerted action.”           Id. at

295.

             As we have repeatedly stated, for retaliatory speech to

be actionable under § 1983, there must be a “threat, coercion, or

intimidation, intimating that punishment, sanction, or adverse

regulatory action will follow.”       Mirabella, 853 F.3d at 651;

see also Noonan, 698 F. App’x at 53 (quoting Suarez, 202 F.3d at

687).    We reiterate that defamatory statements or accusations,

particularly in the political arena, are insufficient.          See Koren,

586 F. App’x at 888; see also Paul, 424 U.S. 693.            Fina and

Costanzo have not made the showing necessary to succeed on an

actual underlying claim for First Amendment retaliation in

connection with the CUES-Mondesire leak or the Philadelphia Daily

News article.

             Even if Fina and Costanzo could succeed against Kane on

an underlying claim for First Amendment retaliation, they cite no

evidence to support the existence of an agreement to take a

concerted action to deprive them of a federally protected right.

See Jutrowski, 904 F.3d at 293-95.          That is, there is no evidence

that Kane, Morrow, Brennan, or Miletto agreed to leak the

CUES-Mondesire grand jury material or fabricate the June 6

Philadelphia Daily News article so as to constitute a “threat,



                                     -47-
     Case 2:15-cv-06082-HB Document 155 Filed 12/01/20 Page 48 of 53



coercion, or intimidation, intimating that punishment, sanction, or

adverse regulatory action will follow.”     See Mirabella, 853 F.3d at

651; see also Noonan, 698 F. App’x at 53 (quoting Suarez, 202 F.3d

at 687).

            According to Peifer, Miletto contacted him in March 2014

to tell him about the next big story to hit the press for

“non-prosecution.”   Peifer shortly thereafter recorded Miletto’s

statement about the OAG’s 2009 investigation into Mondesire.

Peifer did this at Kane’s direction.     There is no dispute that

Miletto’s statement included confidential information from the

CUES-Mondesire grand jury investigation and that Kane leaked the

substance of the statement to Philadelphia Daily News reporter

Christopher Brennan two months later in order to discredit Fina and

Costanzo.

            Nonetheless, plaintiffs cite nothing in the record to

dispute that the only interaction Miletto, a lower level OAG

Special Agent, had with Kane occurred during a meeting on an

unrelated investigation and in passing when Kane visited the OAG

regional office where Miletto worked.     No reasonable juror could

find based on the record before this Court that Kane and Miletto

ever agreed to leak the CUES-Mondesire grand jury material or to

fabricate any information about the investigation.       Nor could a




                                  -48-
     Case 2:15-cv-06082-HB Document 155 Filed 12/01/20 Page 49 of 53



reasonable juror find that the object of such an agreement was to

stop Fina and Costanzo from criticizing Kane in the press.

          Fina and Costanzo also claim in Count III that Kane and

Miletto conspired to threaten them physically in order to prevent

them from testifying before the grand jury investigating the

CUES-Mondesire leak.   Fina’s and Costanzo’s reliance on the factual

findings of Judge Carpenter in his December 14, 2014 opinion in

support of this conspiracy claim is misplaced.      Judge Carpenter

never held a full evidentiary hearing before entering the

protective order on August 27, 2014 and in any event based his

order on what was said at a hearing on August 25, 2014, a day

before the elevator incident on August 26, 2014.       Significantly, he

never at any time heard testimony from Kane or Miletto about the

events of that date or about any intimidation.      At a hearing in

October after which he denied a motion for reconsideration, he

rejected the request of the OAG to call Fina and Costanzo.

Instead, he relied on the hearsay testimony of George Kadish, a

retired Pennsylvania State Trooper helping Special Prosecutor

Carluccio investigate the leak, who “relayed” what Fina and

Costanzo had told him.   Kadish was never deposed.

          While it is understandable that Judge Carpenter found

reason to act quickly to protect the integrity of the grand jury,

even if predicated on hearsay, his general findings under the



                                  -49-
     Case 2:15-cv-06082-HB Document 155 Filed 12/01/20 Page 50 of 53



circumstances cannot be used in a § 1983 conspiracy action against

Kane and Miletto since he never held a full hearing, never gave

them an opportunity to be heard, and never made any findings with

respect to any interaction between them.     In sum, Judge Carpenter’s

findings do not support the proposition that Kane and Miletto

conspired to intimidate Fina and Costanzo before they testified in

front of the grand jury on August 26, 2014.

            We will grant the motion of Kane and Miletto for summary

judgment against Fina and Costanzo on Count III.

                                  VII

            We end with plaintiffs’ argument that Kane violated the

Pennsylvania RTKL by releasing their pornographic or offensive

e-mails and as a result she has no First Amendment protection.

This argument is without merit.

            The Pennsylvania RTKL generally requires Commonwealth

and local agencies to release information about or relating to

their operation upon the request of the public.      See 65 P.S.

§§ 67.101, et seq.   There are of course several limitations.          For

example, and particularly applicable here, records that have not

been “created, received or retained pursuant to law or in

connection with a transaction, business or activity of the agency”

are not required to be provided upon public request.       65 P.S.

§ 67.102.   Similarly, records that become part of an internal



                                  -50-
        Case 2:15-cv-06082-HB Document 155 Filed 12/01/20 Page 51 of 53



investigation into the violation of agency policies need not be

disclosed.     See 65 P.S. §67.708.

             As noted, the OAG hired outside attorney Sara Yerger,

Esq. to review the requests of third parties for the e-mails.

Yerger denied the requests for the e-mails.           She determined that

the e-mails were not “created, received, or retained pursuant to

law in connection with a transaction, business or activity” of

the OAG.     See 65 P.S. § 67.102.     She also noted that the e-mails

had become part of an ongoing internal investigation into the

violation of agency policies and were therefore exempt under the

RTKL.    See 65 P.S. §67.708(b)(l7)(vi)(A).       The Commonwealth Court

of Pennsylvania agreed that third parties, such as the news media,

had no right under the statute to the e-mails.         See Pa. Office of

Atty. Gen. v. Bumsted, 134 A.3d 1204, 1209 (Pa. Commw. 2016).

             The fact that third parties may not obtain documents or

information under the RTKL has no bearing on whether a government

official or agency may release documents or information.           The heads

of Commonwealth agencies, such as Kane, have the discretion to

release records exempt from disclosure under the RTKL if they

decide “that the public interest favoring access outweighs any

individual, agency or public interest that may favor restriction of

access.”    65 P.S. § 67.506(c)(3).




                                     -51-
     Case 2:15-cv-06082-HB Document 155 Filed 12/01/20 Page 52 of 53



          Plaintiffs argue their pornographic or “inappropriate”

e-mails are of a personal nature.     Consequently, they contend

Kane’s failure to provide notice and a meaningful opportunity to

object to the release of the e-mails violated plaintiffs’ due

process rights under the United States Constitution and the

Constitution of the Commonwealth of Pennsylvania regardless of

whether Kane had discretion to release them under the RTKL.

According to plaintiffs, Kane’s failure to provide them with notice

and a meaningful opportunity to object rendered the release of the

e-mails unlawful conduct, not protected speech implicating Kane’s

First Amendment rights.   In our view, this particular argument is

dubious at best.

          A private party’s request to a state agency for the

personal information of an individual may implicate the privacy and

due process rights of that individual.     See Pa. State Educ. of

Ass’n ex rel. Wilson v. Commonwealth, Dep’t of Cmty. & Econ. Dev.,

50 A.3d 1263, 1276 (Pa. 2012).    However, plaintiffs cite no

authority which suggests that Kane, the head of an agency, was

required to provide notice and a hearing before releasing

information to the public about government employees’ use of

government computers on government time to send and receive

pornographic or offensive e-mails.




                                  -52-
       Case 2:15-cv-06082-HB Document 155 Filed 12/01/20 Page 53 of 53



            Finally, this RTKL argument of plaintiffs also fails

because a viable claim under § 1983 requires a deprivation of a

right, privilege or immunity under the Constitution or law of the

United States.    42 U.S.C. § 1983.    A violation of a state law such

as the Pennsylvania RTKL will not alone suffice.         See Paul, 424

U.S. at 699-700.    Otherwise many state law causes of action would

be transmuted into § 1983 actions.

                                    VIII

            Accordingly, the Court will grant the motion of

defendant Kathleen Kane for summary judgment against plaintiffs E.

Marc Costanzo and Frank Fina on Counts II and III of the First

Amended Complaint and against plaintiffs Frank Noonan, Randy

Feathers, Richard A. Sheetz, Jr., E. Marc Costanzo, and Frank Fina

on Count VI.    We will also grant the motion of defendant Michael

Miletto against plaintiffs E. Marc Costanzo and Frank Fina on Count

III.




                                    -53-
